Citation Nr: 9906513	
Decision Date: 03/11/99    Archive Date: 03/18/99

DOCKET NO.  97-15 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a residuals of a back 
injury.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel

INTRODUCTION

The veteran had active military service with the United 
States Marine Corps from February 1942 to November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1997 rating decision of the 
Pittsburgh, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA) which granted service 
connection for headaches secondary to a concussion and 
assigned a 10 percent rating; and denied service connection 
for residuals of a shell fragment wound to the left hand and 
back.  The veteran testified at a personal hearing in June 
1997.  In a February 1998 decision, the hearing officer 
granted service connection for residuals of a shell fragment 
wound to the left hand and assigned a noncompensable 
evaluation.  Residuals of a shell fragment wound to the back 
remained denied.

The Board notes from the record that the veteran is asserting 
that he sustained a back injury in service (from the 
explosion which caused a concussion and his shell fragment 
wound to the left hand) and presently has residual back 
disability from that injury.  He has not asserted that he 
sustained a separate shell fragment wound to the back in the 
incident.  Accordingly, the Board has recharacterized the 
issue as noted on the preceding page.  

Claims for an increased rating and alleging clear and 
unmistakable error have not been adjudicated by the RO.  
Therefore, they are not properly before the Board and will 
not be addressed herein.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran asserts that his current back disability resulted 
from an injury in service.  



DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on a review of the relevant evidence, and 
for the following reasons and bases, it is the decision of 
the Board that the evidence supports a grant of service 
connection for residuals of a back injury.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran injured his back in service when his ship was 
hit with artillery shells.  

3.  Medical evidence establishes that the veteran's current 
back disorder is causally related to the injury in service.  


CONCLUSION OF LAW

Residuals of a back injury were incurred in service.  
38 U.S.C.A. §§ 1110, 1154(b) (West 1991 & Supp. 1998); 38 
C.F.R. § 3.303 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, it is plausible.  See Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).  The Board is also 
satisfied that all relevant facts for the veteran's claim 
have been properly developed and that no further assistance 
is required in order to comply with the duty to assist 
mandated in 38 U.S.C.A. § 5107.  Littke v. Derwinski, 1 
Vet.App. 90 (1990).  

I.  Factual Background

Service medical records demonstrate that on September 17, 
1944 the veteran sustained a concussion from a blast.  It was 
noted that his ship was advancing in enemy territory when it 
was hit with three artillery shells.  He was dazed and 
confused.  Symptoms included vomiting, headaches and severe 
backache.  He was transferred to a hospital for further 
treatment.  

Private medical records show treatment for lumbar stenosis.  

In a letter dated September 11, 1996, William J. Monsour, 
M.D. reported that the veteran had decompression surgery and 
a laminectomy for spinal stenosis approximately two years 
ago.  Dr. Monsour indicated that it could have resulted from 
his injury in service.  In a follow-up letter dated September 
17, 1996, Dr. Monsour related that he had seen the veteran 
intermittently for many years for complaints of headaches and 
low back pain.  He opined that the veteran's ongoing problems 
were a result of the injury in service on September 18, 1944.  

At a personal hearing in June 1997, the veteran testified 
that he has had problems with his back since service.  He 
went to doctors for treatment, but he was only given pain 
medications.  

II.  Analysis

In order to establish service connection for a disability, 
first there must be objective evidence that establishes that 
such disability either began in or was aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Second, there must a 
finding of the existence of a current disability and a 
determination of a nexus between that disability and the 
injury or disease in service.  Watson v. Brown, 
4 Vet.App. 309, 314 (1993).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

incurrence or aggravation in service.  
38 U.S.C.A. § 1154(b); Russo v. Brown, 9 Vet. App. 46 (1996).  
If a reasonable doubt arises regarding service origin, or any 
other point, it should be resolved in the veteran's favor.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

The Board finds that service connection for residuals of a 
back injury may be granted.  The veteran's service records 
reveal that he was injured aboard a ship under combat 
conditions, sustaining a concussion and a severe backache.  
He testified at a personal hearing in June 1997 that he 
injured his back in service.  The record also includes a 
November 1996 opinion of a private doctor who related the 
veteran's current back problems to his injury in service.  
This opinion generally supports the veteran's claim because 
it establishes a nexus between service and the current 
disability.  There is no competent evidence to the contrary.  
In view of the foregoing, and granting the veteran the 
benefit of any remaining doubt in accordance with 38 U.S.C.A. 
§ 5107(b) and 38 C.F.R. § 3.102, the Board concludes that 
residuals of a back injury were incurred in service.


ORDER

Service connection for residuals of a back injury is granted.  



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals
NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 6 -


